Dear Mr. Petitto:
In your opinion request of recent date, you ask whether the transportation supervisor employed by the Tangipahoa Parish School Board may also hold the elective office of Tangipahoa Parish Councilman.  Our response is in the affirmative.
LSA-R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Laws provides:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor or clerk of court.
The law permits the simultaneous holding of employment and local elective office if both positions are held within separate political subdivisions.
Both positions are held within separate political subdivisions as defined in LSA-R.S. 42:63(9), providing:
     (9)  "Political subdivision" means  a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
We conclude it is permissible for both positions to be held concurrently.
Very truly yours,
RICHARD P. IEYOUB
                              BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL